NOTICE OF ALLOWABILITY
Election/Restrictions
Claims 1-3, 5-6, and 8-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on February 4, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 4, 2021, is withdrawn.  Claims 4 and 7, directed to a non-elected species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-17, the closest prior art references are Makala et al. (US 2015/0179662) and Kim et al. (US 2011/0076819), as set forth in the Office action mailed on August 9, 2021.  However, the combination of Makala and Kim, and the prior art of record, neither anticipates nor renders obvious all the limitations of the base claim 1, including: wherein each of the electrically conductive layers comprises a respective metal fill portion that laterally extends from the first backside trench to the second backside trench and having lateral extent that equals a lateral distance between the first backside trench and the second backside trench, and comprises a respective liner having a lesser lateral extent than the later distance between the first backside trench and the second backside trench.
With respect to claim 18, the prior art of record neither anticipates nor renders obvious all the limitations of the claim, including: wherein each of the electrically conductive layers comprises a respective metal fill portion that laterally extends from the first backside trench to the second backside trench, and a liner having a lesser lateral extent than the later distance between the first backside trench and the second backside trench; and each of the liners is laterally spaced from the first backside trench and from the second backside trench by a same lateral offset distance.
With respect to claim 19, the prior art of record neither anticipates nor renders obvious all the limitations of the claim, including: wherein each of the electrically conductive layers comprises a respective metal fill portion that laterally extends from the first backside trench to the second backside trench, and a liner having a lesser lateral extent than the later distance between the first backside trench and the second backside trench; and each of the liners comprises cylindrical portions that connect the first horizontal portion and the second horizontal portion and laterally surrounding a respective one of the memory stack structures.
With respect to claim 20, the prior art of record neither anticipates nor renders obvious all the limitations of the claim, including: wherein each of the electrically conductive layers comprises a respective metal fill portion that laterally extends from the first backside trench to the second backside trench, and a liner having a lesser lateral extent than the later distance between the first backside trench and the second backside trench; and wherein the backside blocking dielectric layer comprises amorphous aluminum oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829